UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-5021 Dreyfus Premier Short-Intermediate Municipal Bond Fund (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 03/31 Date of reporting period: 06/30/2010 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Short-Intermediate Municipal Bond Fund June 30, 2010 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments95.8% Rate (%) Date Amount ($) Value ($) Alabama1.0% Alabama Public School and College Authority, Capital Improvement Revenue 5.00 5/1/13 1,050,000 1,162,896 Birmingham Water Works Board, Water Revenue 5.00 1/1/13 2,665,000 2,900,160 Mobile Industrial Development Board, PCR (Alabama Power Company Barry Plant Project) 4.75 3/19/12 2,000,000 2,101,600 Alaska.6% Alaska Industrial Development and Export Authority, Revolving Fund Revenue 5.00 4/1/14 3,000,000 3,355,830 Arizona1.6% Regional Public Transportation Authority, Transportation Excise Tax Revenue (Maricopa County Public Transportation Fund) 5.00 7/1/13 4,590,000 5,118,768 Rio Nuevo Multipurpose Facilities District, Subordinate Lien Excise Tax Revenue (Insured; Assured Guaranty Municipal Corp.) 5.50 7/15/14 3,770,000 4,282,833 California6.4% California, GO (Various Purpose) 5.00 2/1/13 2,500,000 2,726,700 California Department of Water Resources, Power Supply Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 5/1/12 4,175,000 4,532,923 California Municipal Finance Authority, COP (Community Hospitals of Central California Obligated Group) 5.00 2/1/11 1,500,000 1,521,675 California Statewide Communities Development Authority, Revenue (Kaiser Permanente) 5.00 4/1/13 4,225,000 4,591,139 California Statewide Communities Development Authority, Revenue (Kaiser Permanente) 5.00 4/1/14 4,000,000 4,402,680 California Statewide Communities Development Authority, Revenue (Proposition 1A Receivables Program) 5.00 6/15/13 11,010,000 11,934,290 Los Angeles County Metropolitan Transportation Authority, Proposition A First Tier Senior Sales Tax Revenue 5.00 7/1/14 5,000,000 5,716,150 Los Angeles County Metropolitan Transportation Authority, Proposition C Sales Tax Revenue 5.00 7/1/14 2,000,000 2,279,740 Colorado1.4% Black Hawk, Device Tax Revenue 5.00 12/1/12 760,000 786,022 Denver City and County, Airport System Revenue 5.00 11/15/11 3,000,000 3,168,150 Denver City and County, Airport System Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 11/15/11 2,000,000 2,112,100 E-470 Public Highway Authority, Senior Revenue (Insured; National Public Finance Guarantee Corp.) 4.00 9/1/10 1,000,000 1,003,210 Northwest Parkway Public Highway Authority, Revenue (Prerefunded) 7.13 6/15/11 1,120,000 a 1,210,742 Connecticut.2% Connecticut, General Airport Revenue (Bradley International Airport) (Insured; National Public Finance Guarantee Corp.) 5.25 10/1/10 1,390,000 1,404,359 Delaware.2% Delaware Economic Development Authority, PCR (Delmarva Power and Light Company Project) (Insured; AMBAC) 4.90 5/1/11 1,000,000 1,013,030 District of Columbia1.0% District of Columbia, Income Tax Secured Revenue 5.00 12/1/13 5,000,000 5,660,000 Florida10.6% Citizens Property Insurance Corporation, High-Risk Account Senior Secured Revenue 5.00 6/1/11 2,000,000 2,051,860 Citizens Property Insurance Corporation, High-Risk Account Senior Secured Revenue 5.00 6/1/14 5,500,000 5,796,065 Citizens Property Insurance Corporation, High-Risk Account Senior Secured Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 3/1/12 750,000 783,915 Clearwater, Water and Sewer Revenue 5.00 12/1/13 1,400,000 1,568,490 Florida Department of Transportation, Turnpike Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/12 3,645,000 3,948,957 Florida Hurricane Catastrophe Fund Finance Corporation, Revenue 5.00 7/1/10 2,000,000 2,000,240 Florida Hurricane Catastrophe Fund Finance Corporation, Revenue 5.25 7/1/12 3,430,000 3,648,491 Florida State Board of Education, Lottery Revenue 5.00 7/1/13 2,555,000 2,839,780 Florida State Board of Education, Lottery Revenue 5.00 7/1/14 2,500,000 2,819,500 Florida State Board of Education, Lottery Revenue 5.00 7/1/14 5,375,000 6,061,925 Florida State Board of Education, Lottery Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 1/1/14 3,175,000 3,469,322 Highlands County Health Facilities Authority, HR (Adventist Health System/Sunbelt Obligated Group) 5.00 11/15/13 1,000,000 1,093,750 Hillsborough County Industrial Development Authority, PCR (Tampa Electric Company Project) 5.10 10/1/13 1,855,000 1,966,226 Lee County, Airport Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 10/1/14 3,000,000 b 3,227,580 Miami-Dade County, Aviation Revenue (Miami International Airport) (Insured; National Public Finance Guarantee Corp.) 5.25 10/1/14 1,000,000 1,085,750 Miami-Dade County School Board, COP (Master Lease Purchase Agreement) (Insured; AMBAC) 5.00 8/1/14 2,010,000 2,166,519 Miami-Dade County School Board, COP (Master Lease Purchase Agreement) (Insured; National Public Finance Guarantee Corp.) 5.00 5/1/11 2,000,000 2,052,200 Orlando Utilities Commission, Utility System Revenue 5.00 10/1/12 1,200,000 1,312,008 Orlando-Orange County Expressway Authority, Revenue (Insured; AMBAC) 5.00 7/1/12 3,870,000 4,155,374 Orlando-Orange County Expressway Authority, Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/14 2,000,000 2,227,660 Saint Petersburg, Public Utility Revenue 5.00 10/1/12 2,320,000 2,532,721 Saint Petersburg, Public Utility Revenue 5.00 10/1/13 2,435,000 2,728,442 Sarasota County School Board, COP (Master Lease Purchase Agreement) 5.00 7/1/14 1,365,000 1,506,823 South Miami Health Facilities Authority, HR (Baptist Health South Florida Obligated Group) 5.00 8/15/14 1,500,000 1,649,775 Georgia1.0% Fulton County Development Authority, Revenue (Georgia Tech Foundation Funding Student Athletic Complex II Project) 5.75 11/1/13 1,095,000 1,166,701 Georgia Municipal Association Inc., COP (Riverdale Public Purpose Project) (Insured; Assured Guaranty Municipal Corp.) 4.00 5/1/12 1,930,000 2,032,271 Gwinnett County Development Authority, COP (Gwinnett County Public Schools Project) (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 5.25 1/1/14 2,100,000 a 2,396,709 Private Colleges and Universities Authority, Student Housing Revenue (Mercer Housing Corporation Project) 6.00 6/1/11 305,000 309,502 Hawaii1.0% Hawaii, Airports System Revenue 5.00 7/1/14 5,575,000 6,055,119 Idaho.3% University of Idaho Regents, General Revenue (Insured; Assured Guaranty Municipal Corp.) 4.38 4/1/11 1,600,000 1,639,696 Illinois2.7% Chicago, GO (Insured; Assured Guaranty Municipal Corp.) (Prerefunded) 5.00 1/1/14 2,700,000 a 3,065,337 Cook County, GO Capital Equipment Bonds 5.00 11/15/13 2,000,000 2,241,080 Illinois, GO 5.00 1/1/14 7,300,000 7,895,680 Illinois, Sales Tax Revenue 5.00 6/15/14 2,340,000 2,591,082 Indiana3.0% Indiana Finance Authority, Revenue (Trinity Health Credit Group) 5.00 12/1/13 2,045,000 2,230,686 Indiana Health Facility Financing Authority, Revenue (Ascension Health Credit Group) 3.63 8/1/11 4,000,000 4,133,680 Indiana Health Facility Financing Authority, Revenue (Ascension Health Subordinate Credit Group) 5.00 7/1/11 1,850,000 1,930,678 Indiana Transportation Finance Authority, Highway Revenue (Insured; Assured Guaranty Municipal Corp.) (Prerefunded) 5.00 6/1/13 1,000,000 a 1,119,960 Indianapolis Local Public Improvement Bond Bank, Revenue (Indianapolis Airport Authority Project) (Insured; Assured Guaranty Municipal Corp.) 5.63 1/1/14 2,230,000 2,390,181 Rockport, PCR (Indiana Michigan Power Company Project) 6.25 6/2/14 3,000,000 3,328,950 Seymour, EDR (Union Camp Corporation Project) 6.25 7/1/12 2,420,000 2,624,926 Kansas.6% Wichita, Hospital Facilities Revenue (Via Christi Health System, Inc.) 4.00 11/15/12 1,000,000 1,056,660 Wyandotte County/Kansas City Unified Government Board of Public Utilities, Utility System Revenue 5.00 9/1/14 2,060,000 2,315,378 Louisiana.2% Plaquemines Parish Law Enforcement District, Certificates of Indebtedness (Insured; FGIC) 4.50 3/1/11 1,145,000 1,170,385 Maryland2.0% Baltimore County, GO (Consolidated Public Improvement) 5.00 8/1/13 1,000,000 1,128,360 Harford County, GO (Consolidated Public Improvement) 5.00 7/1/13 2,650,000 2,975,791 Maryland, GO (State and Local Facilities Loan) (Prerefunded) 5.00 8/1/13 4,130,000 a 4,658,764 Northeast Maryland Waste Disposal Authority, Solid Waste Revenue (Montgomery County Solid Waste Disposal System) (Insured; AMBAC) 5.50 4/1/12 3,000,000 3,198,000 Massachusetts1.1% Massachusetts Bay Transportation Authority, Senior Sales Tax Revenue 5.25 7/1/13 2,100,000 2,369,031 Massachusetts Bay Transportation Authority, Senior Sales Tax Revenue (Prerefunded) 5.25 7/1/12 2,250,000 a 2,467,215 Massachusetts Health and Educational Facilities Authority, Revenue (Northeastern University Issue) 5.00 10/1/14 1,300,000 1,458,769 Michigan3.3% Detroit, Sewage Disposal System Senior Lien Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 7/1/14 3,125,000 3,395,469 Detroit, Water Supply System Senior Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/12 3,000,000 3,170,970 Michigan Building Authority, Revenue (Facilities Program) (Insured; Assured Guaranty Municipal Corp.) 5.25 10/15/12 4,285,000 4,621,844 Michigan Hospital Finance Authority, HR (Oakwood Obligated Group) 5.00 11/1/10 1,500,000 1,515,120 Michigan Municipal Bond Authority, School Loan Revenue 5.25 12/1/12 1,000,000 1,086,170 Royal Oak Hospital Finance Authority, HR (William Beaumont Hospital Obligated Group) 6.25 9/1/14 2,500,000 2,817,750 Wayne County Airport Authority, Airport Revenue (Detroit Metropolitan Wayne County Airport) (Insured; National Public Finance Guarantee Corp.) 5.00 12/1/12 3,000,000 3,146,610 Minnesota.8% Saint Paul Independent School Distict Number 625, GO School Building Bonds (Minnesota School District Credit Enhancement Program) 5.00 2/1/14 1,415,000 1,601,723 Southern Minnesota Municipal Power Agency, Power Supply System Revenue 5.00 1/1/12 3,040,000 3,225,622 Nevada.9% Clark County School District, Limited Tax GO (Insured; Assured Guaranty Municipal Corp.) 5.00 6/15/14 1,000,000 1,123,480 Clark County School District, Limited Tax GO (Insured; Assured Guaranty Municipal Corp.) 5.50 6/15/14 2,650,000 3,024,392 Clark County School District, Limited Tax GO (Insured; National Public Finance Guarantee Corp.) 5.25 6/15/14 1,005,000 1,087,621 New Jersey3.6% New Jersey Higher Education Student Assistance Authority, Student Loan Revenue 5.00 12/1/14 1,660,000 1,851,132 New Jersey Transportation Trust Fund Authority (Transportation System) (Insured; National Public Finance Guarantee Corp.) 5.25 12/15/13 5,000,000 5,663,750 New Jersey Transportation Trust Fund Authority (Transportation System) (Prerefunded) 5.50 6/15/13 4,000,000 a 4,560,160 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds 4.25 6/1/11 1,000,000 1,010,320 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds (Prerefunded) 6.00 6/1/12 7,250,000 a 8,008,060 New Mexico1.1% Albuquerque, Subordinate Lien Airport Revenue 5.00 7/1/12 3,000,000 3,211,320 New Mexico Hospital Equipment Loan Council, Hospital System Revenue (Presbyterian Healthcare Services) 5.25 8/1/14 3,000,000 3,313,590 New York4.8% Erie County Industrial Development Agency, School Facility Revenue (City School District of the City of Buffalo Project) 5.00 5/1/14 1,750,000 1,968,680 Metropolitan Transportation Authority, Dedicated Tax Fund Revenue 5.00 11/15/14 2,120,000 2,400,412 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/13 2,880,000 3,194,899 New York City Housing Development Corporation, MFHR 3.95 11/1/10 2,505,000 2,508,783 New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue 5.00 11/1/13 4,105,000 4,632,246 New York City Transitional Finance Authority, Revenue (New York City Recovery Bonds) 5.00 11/1/14 3,000,000 3,440,370 New York State Dormitory Authority, Third General Resolution Revenue (State University Educational Facilities Issue) (Insured; National Public Finance Guarantee Corp.) 5.25 5/15/12 2,000,000 2,152,260 New York State Housing Finance Agency, Affordable Housing Revenue 4.05 11/1/10 220,000 221,232 New York State Housing Finance Agency, Affordable Housing Revenue (Collateralized; SONYMA) 4.25 5/1/11 2,080,000 2,113,405 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds 5.00 4/1/14 3,535,000 4,002,044 Troy Industrial Development Authority, Civic Facility Revenue (Rensselaer Polytechnic Institute Project) 5.00 9/1/10 2,000,000 2,015,920 North Carolina.8% Charlotte, GO 5.00 6/1/13 1,000,000 1,119,720 Mecklenburg County Public Facilities Corporation, Limited Obligation Bonds 5.00 3/1/14 3,000,000 3,408,690 Ohio1.9% Buckeye Tobacco Settlement Financing Authority, Tobacco Settlement Asset-Backed Bonds 5.00 6/1/11 4,000,000 4,060,960 Columbus City School District, School Facilities Construction and Improvement Bonds (GO - Unlimited Tax) (Insured; FGIC) (Prerefunded) 5.00 6/1/13 4,000,000 a 4,483,560 Ohio State University, General Receipts Bonds 5.00 6/1/13 1,150,000 1,283,147 Ohio State University, General Receipts Bonds 5.00 12/1/14 1,265,000 1,455,142 Oklahoma1.1% Tulsa County Industrial Authority, Capital Improvements Revenue 5.00 5/15/14 6,000,000 6,748,260 Oregon2.1% Multnomah County, GO 5.00 10/1/14 5,490,000 6,305,539 Oregon Department of Administrative Services, COP 5.00 11/1/13 5,565,000 6,225,899 Pennsylvania6.2% Adams County Industrial Development Authority, Revenue (Gettysburg College) 5.00 8/15/14 1,000,000 1,119,630 Allegheny County Industrial Development Authority, EIR (USX Corporation Project) 4.75 11/1/11 2,000,000 2,098,160 Allegheny County Sanitary Authority, Sewer Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 12/1/11 1,000,000 1,037,740 Indiana County Industrial Development Authority, PCR (Pennsylvania Electric Company Project) (Insured; National Public Finance Guarantee Corp.) 5.35 11/1/10 5,350,000 5,426,558 Pennsylvania, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 9/1/14 1,200,000 1,377,552 Pennsylvania Higher Educational Facilities Authority, Health System Revenue (The University of Pennsylvania) 5.00 8/15/13 3,000,000 3,330,600 Pennsylvania Higher Educational Facilities Authority, Revenue (State System of Higher Education) 5.00 6/15/13 4,225,000 4,700,819 Pennsylvania Turnpike Commission, Turnpike Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 12/1/13 2,620,000 2,980,800 Pennsylvania Turnpike Commission, Turnpike Subordinate Revenue 5.00 6/1/14 5,600,000 6,203,176 Philadelphia, Airport Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 6/15/11 2,860,000 2,964,705 Philadelphia Hospitals and Higher Education Facilities Authority, HR (Presbyterian Medical Center of Philadelphia) 6.50 12/1/11 735,000 773,102 Philadelphia School District, GO 5.00 9/1/14 4,230,000 4,663,237 Rhode Island.3% Rhode Island Health and Educational Building Corporation, Hospital Financing Revenue (Lifespan Obligated Group Issue) 5.00 5/15/11 2,000,000 2,059,900 South Carolina3.7% Charleston, Waterworks and Sewer System Capital Improvement Revenue 5.13 1/1/15 1,680,000 1,941,425 Orangeburg Joint Governmental Action Authority, Capital Projects Sales and Use Tax Revenue (Orangeburg County, South Carolina Project) (Insured; National Public Finance Guarantee Corp.) 5.00 4/1/12 2,000,000 2,090,340 Renewable Water Resources, Sewer System Revenue 5.00 1/1/14 1,000,000 b 1,121,180 South Carolina Public Service Authority, Revenue Obligations (Santee Cooper) 5.00 1/1/14 1,000,000 1,125,750 South Carolina State Ports Authority, Revenue (Insured; Assured Guaranty Municipal Corp.) 5.25 7/1/13 3,700,000 3,708,880 South Carolina Transportation Infrastructure Bank, Revenue 5.00 10/1/13 10,000,000 11,130,500 Spartanburg, Water System Revenue (Insured; Assured Guaranty Municipal Corp.) 4.00 6/1/11 500,000 516,435 Tennessee1.2% Memphis, Electric System Subordinate Revenue 5.00 12/1/14 5,000,000 5,742,350 Shelby County Health Educational and Housing Facility Board, Revenue (Methodist Le Bonheur Healthcare) 5.00 6/1/12 1,000,000 1,061,230 Texas12.4% Alief Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 5.00 2/15/13 1,725,000 1,913,284 Allen Independent School District, Unlimited Tax Bonds (Permanent School Fund Guarantee Program) 5.00 2/15/12 1,700,000 1,824,661 Austin, Electric Utility System Revenue (Insured; AMBAC) 5.50 11/15/12 3,100,000 3,416,758 Clear Creek Independent School District, Unlimited Tax Schoolhouse Bonds (Permanent School Fund Guarantee Program) 5.00 2/15/15 1,500,000 1,730,805 Cypress-Fairbanks Independent School District, Unlimited Tax Schoolhouse Bonds (Permanent School Fund Guarantee Program) 5.25 2/15/15 1,500,000 1,743,105 Fort Worth Independent School District, Unlimited Tax School Building Bonds 5.00 2/15/13 1,000,000 1,104,140 Houston Independent School District, Limited Tax Schoolhouse Bonds 5.00 2/15/15 4,000,000 4,600,040 Katy Independent School District, Unlimited Tax Bonds (Permanent School Fund Guarantee Program) 5.00 2/15/15 1,625,000 1,870,326 Lower Colorado River Authority, Revenue 5.00 5/15/12 1,000,000 1,075,910 Lower Colorado River Authority, Revenue 5.00 5/15/14 1,000,000 1,125,110 Lubbock, Tax and Waterworks System Surplus Revenue (Certificates of Obligation) 5.00 2/15/14 3,630,000 4,100,992 Mabank Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) (Prerefunded) 5.00 8/15/12 2,650,000 a 2,902,386 Matagorda County Navigation District Number One, PCR (AEP Texas Central Company Project) 5.13 6/1/11 2,000,000 2,059,720 North East Independent School District, Unlimited Tax Bonds (Permanent School Fund Guarantee Program) 5.25 8/1/14 2,315,000 2,681,025 Northside Independent School District, Unlimited Tax Bonds (Permanent School Fund Guarantee Program) 5.00 2/15/14 2,685,000 3,049,220 Pflugerville Independent School District, Unlimited Tax Refunding Bonds (Permanent School Fund Guarantee Program) 5.25 8/15/13 1,465,000 1,657,047 San Antonio, Airport System Revenue (Insured; Assured Guaranty Municipal Corp.) 6.00 7/1/13 3,000,000 3,311,100 San Antonio, Electric and Gas Systems Revenue (Insured; Assured Guaranty Municipal Corp.) 5.38 2/1/14 3,000,000 3,424,680 Texas A&M University System Board of Regents, Financing System Revenue 5.00 5/15/14 4,835,000 5,502,568 Texas Public Finance Authority, GO 5.00 10/1/13 4,000,000 4,518,320 Texas Public Finance Authority, Revenue (Building and Procurement Commission Projects) (Insured; AMBAC) 5.00 2/1/14 2,500,000 2,814,150 Texas Public Finance Authority, Revenue (State Preservation Board Projects) 5.00 2/1/13 4,190,000 4,617,673 Texas State University System Board of Regents, Financing System Revenue 5.00 3/15/13 1,460,000 1,613,899 Texas State University System Board of Regents, Financing System Revenue 5.00 3/15/14 1,000,000 1,128,240 Texas Tech University System Board of Regents, Financing System Improvement Revenue (Insured; AMBAC) 5.00 2/15/12 1,785,000 1,910,682 Texas Transportation Commission, State Highway Fund First Tier Revenue 5.00 4/1/12 2,850,000 3,066,458 Titus County Fresh Water Supply District Number One, PCR (Southwestern Electric Power Company Project) 4.50 7/1/11 1,500,000 1,540,065 University of Houston Board of Regents, Consolidated System Revenue 5.00 2/15/13 2,285,000 2,522,960 Utah.6% Utah Board of Regents, University of Utah HR (Insured; National Public Finance Guarantee Corp.) 5.00 8/1/14 1,500,000 1,682,595 Utah County, EIR (USX Corporation Project) 5.05 11/1/11 2,000,000 2,074,280 Virginia5.4% Arlington County Industrial Development Authority, RRR (Alexandria/Arlington Waste-to-Energy Facility) (Ogden Martin System of Alexandria/Arlington, Inc. Project) (Insured; Assured Guaranty Municipal Corp.) 5.38 1/1/12 2,280,000 2,287,364 Loudoun County, GO 5.00 7/1/14 1,500,000 1,724,340 Riverside Regional Jail Authority, Jail Facility Senior RAN 4.25 7/1/10 2,500,000 2,500,125 Virginia College Building Authority, Educational Facilities Revenue (21st Century College and Equipment Programs) (Prerefunded) 5.00 2/1/14 1,975,000 a 2,248,695 Virginia Housing Development Authority, Commonwealth Mortgage Revenue 4.20 1/1/14 4,500,000 4,660,065 Virginia Housing Development Authority, Commonwealth Mortgage Revenue 4.20 7/1/14 1,500,000 1,546,545 Virginia Public Building Authority, Public Facilities Revenue 5.00 8/1/13 3,250,000 3,656,543 Virginia Public Building Authority, Public Facilities Revenue 5.00 8/1/14 2,000,000 2,296,380 Virginia Public Building Authority, Public Facilities Revenue 5.00 8/1/14 2,000,000 2,296,380 Virginia Public School Authority, School Financing Bonds 5.25 8/1/13 3,935,000 4,455,837 Virginia Public School Authority, School Financing Bonds 5.00 8/1/14 3,865,000 4,437,754 Washington4.2% Clark County Public Utility District Number 1, Electric System Revenue 5.00 1/1/13 2,790,000 3,047,015 Energy Northwest, Electric Revenue (Project Number 3) (Insured; National Public Finance Guarantee Corp.) 5.50 7/1/12 1,000,000 1,096,880 FYI Properties, LR (State of Washington Department of Information Services Project) 5.00 6/1/13 2,400,000 2,651,160 FYI Properties, LR (State of Washington Department of Information Services Project) 5.00 6/1/14 1,700,000 1,905,564 Greater Wenatchee Regional Events Center Public Facilities District, Revenue and Special Tax BAN 5.25 12/1/11 3,000,000 3,053,790 Ocean Shores Local Improvement District Number 2007-01, BAN 5.00 8/1/11 2,000,000 2,040,140 Seattle, Municipal Light and Power Improvement Revenue 5.00 2/1/14 4,500,000 5,076,405 Washington, Motor Vehicle Fuel Tax GO 5.00 1/1/13 5,150,000 5,682,871 Wisconsin2.4% Badger Tobacco Asset Securitization Corporation, Tobacco Settlement Asset-Backed Bonds (Prerefunded) 6.00 6/1/12 5,670,000 a 6,236,433 Wisconsin, GO 5.00 5/1/13 2,405,000 2,676,092 Wisconsin, Petroleum Inspection Fee Revenue 5.00 7/1/14 3,250,000 3,683,550 Wisconsin Health and Educational Facilities Authority, Revenue (Aurora Health Care, Inc.) 5.00 4/15/14 1,390,000 1,492,276 U.S. Related4.1% Puerto Rico Commonwealth Public Improvement GO 5.25 7/1/14 2,300,000 2,499,801 Puerto Rico Electric Power Authority, Power Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/15 1,000,000 1,103,800 Puerto Rico Electric Power Authority, Power Revenue (Insured; XLCA) 5.00 7/1/11 1,275,000 1,326,089 Puerto Rico Highways and Transportation Authority, Transportation Revenue 5.00 7/1/12 1,000,000 1,056,590 Puerto Rico Highways and Transportation Authority, Transportation Revenue (Insured; AMBAC) 5.50 7/1/12 5,000,000 5,331,700 Puerto Rico Housing Finance Authority, Housing Revenue (Vivienda Modernization 1, LLC Projects) 4.75 10/1/11 2,885,000 2,888,635 Puerto Rico Infrastructure Financing Authority, Special Tax Revenue (Insured; AMBAC) 5.50 7/1/13 1,760,000 1,893,109 Puerto Rico Infrastructure Financing Authority, Special Tax Revenue (Insured; AMBAC) 5.50 7/1/14 5,000,000 5,422,950 Puerto Rico Municipal Finance Agency, GO (Insured; Assured Guaranty Municipal Corp.) 6.00 7/1/12 1,500,000 1,618,455 Virgin Islands Public Finance Authority, Revenue (Virgin Islands Matching Fund Loan Notes) (Senior Lien) 5.00 10/1/13 1,000,000 1,080,690 Total Long-Term Municipal Investments (cost $551,814,513) Short-Term Municipal Coupon Maturity Principal Investments1.9% Rate (%) Date Amount ($) Value ($) California.8% California Infrastructure and Economic Development Bank, Revenue (Asian Art Museum Foundation of San Francisco) (Insured; National Public Finance Guarantee Corp. and Liquidity Facility; JPMorgan Chase Bank) 0.12 7/1/10 4,900,000 c 4,900,000 New York1.1% New York City, GO Notes (LOC; JPMorgan Chase Bank) 0.13 7/1/10 6,500,000 c 6,500,000 Total Short-Term Municipal Investments (cost $11,400,000) Total Investments (cost $563,214,513) 97.7% Cash and Receivables (Net) 2.3% Net Assets 100.0% a These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. b Purchased on a delayed delivery basis. c Variable rate demand note - rate shown is the interest rate in effect at June 30, 2010. Maturity date represents the next demand date, or the ultimate maturity date if earlier. At June 30, 2010, the aggregate cost of investment securities for income tax purposes was $563,214,513. Net unrealized appreciation on investments was $13,721,010 of which $14,053,154 related to appreciated investment securities and $332,144 related to depreciated investment securities. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 - significant unobservable inputs (including the fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of June 30, 2010 in valuing the fund's investments: Level 1 - Unadjusted Level 2 - Other Significant Level 3 -Significant Assets ($) Quoted Prices Observable Inputs Unobservable Inputs Total Investments in Securities: Municipal Bonds - 576,935,523 - The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued each business day by an independent pricing service (the Service) approved by the Board of Trustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended June 30, 2010.These disclosures did not impact the notes to the financial statements. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Premier Short-Intermediate Municipal Bond Fund By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: August 23, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: August 23, 2010 By: /s/ James Windels James Windels Treasurer Date: August 23, 2010 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
